UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D/A [Rule 13d-101] INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-1(a) (Amendment No. 4) OSTEOTECH, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) August 17, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[X] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.688582105 Schedule 13D/A Page2 of4 Pages 1 Names of Reporting Persons. John F. White James F. Rice Kenneth L. Wolfe Foster L. Aborn Kairos Partners III Limited Partnership 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of FundsWC 5 Check if disclosure of legal proceedings is required pursuant to Item 2(d) or 2(e)[] 6 Citizenship or Place of Organization. John F. White United States James F. Rice United States Kenneth L. Wolfe United States Foster L. Aborn United States Kairos Partners III Limited Partnership Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power John F. White 0 shares James F. Rice 0 shares Kenneth L. Wolfe 0 shares Foster L. Aborn 0 shares Kairos Partners III Limited Partnership 0 shares 8Shared Voting Power John F. White 655,172 shares James F. Rice 655,172 shares Kenneth L. Wolfe 655,172 shares Foster L. Aborn 655,172 shares Kairos Partners III Limited Partnership 655,172 shares Refer to Item 5 below. 9Sole Dispositive Power John F. White 0 shares James F. Rice 0 shares Kenneth L. Wolfe 0 shares Foster L. Aborn 0 shares Kairos Partners III Limited Partnership 0 shares 10 Shared Dispositive Power John F. White 655,172 shares James F. Rice 655,172 shares Kenneth L. Wolfe 655,172 shares Foster L. Aborn 655,172 shares Kairos Partners III Limited Partnership 655,172 shares Refer to Item 5 below. 11 Aggregate Amount Beneficially Owned by Each Reporting Person John F. White 655,172 shares James F. Rice 655,172 shares Kenneth L. Wolfe 655,172 shares Foster L. Aborn 655,172 shares Kairos Partners III Limited Partnership 655,172 shares Refer to Item 5 below. 12 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 13 Percent of Class Represented by Amount in Row (9)* John F. White 3.61% James F. Rice 3.61% Kenneth L. Wolfe 3.61% Foster L. Aborn 3.61% Kairos Partners III Limited Partnership 3.61% 14 Type of Reporting Person (See Instructions) John F. White IN James F. Rice IN Kenneth L. Wolfe IN Foster L. Aborn IN Kairos Partners III Limited Partnership PN *All share numbers and ownership percentages reported herein are as of August 23, 2010. * All percentage ownerships reported herein are based on 18,126,882 shares of common stock issued and outstanding as of August 5, 2010, as reported by Osteotech, Inc. in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010, filed with the Securities and Exchange Commission on August 10, 2010. CUSIP NO. 688582105 Schedule 13D/A Page3 of4Pages Explanatory Note. This Amendment No. 4 relates to and amends the Schedule 13D initially filed jointly by John F. White, James F. Rice, Kenneth L. Wolfe, Foster L. Aborn and Kairos Partners III Limited Partnership with the Securities and Exchange Commission on November 24, 2009, as amended by Amendment No. 1 to Schedule 13D filed on December 1, 2010,by Amendment No. 2 to Schedule 13D filed on February 4, 2010 and by Amendment No. 3 to Schedule 13D filed on August 11, 2010 (collectively, the “Schedule 13D Statement”) , with respect to the Common Stock, $0.01 par value, of Osteotech, Inc. (the “Issuer”). As used herein, the term “Partnership” refers to “Kairos Partners III Limited Partnership;” the term “Managers” refers to John F. White, James F. Rice, Kenneth L. Wolfe and Foster L. Aborn collectively; and the term “Reporting Persons” refers to the Partnership and the Managers collectively. All capitalized terms used and not expressly defined herein have the respective meanings ascribed to such terms in the Schedule 13 D Statement. Item 4. Purpose of Transaction The Reporting Persons, as long-time and concerned stockholders of the Issuer, continually evaluate their alternatives with respect to their investment in the Issuer and possible means to maximize stockholder value. The Reporting Persons are considering various strategies to increase the value of the Reporting Persons’ investment in the Issuer. Previously, on November 24, 2009, John White, one of the Reporting Persons, submitted a letter to Mr. Kenneth P. Fallon, III, Chairman of the Issuer’s board of directors. In the letter, Mr. White recommended to the Issuer’s Board of Directors that they hire a strategic advisor to explore all possibilities, including the sale of the company, in order to realize value for the Issuer’s stockholders.On February 4, 2010, Mr. White submitted another letter to Mr. Kenneth P. Fallon, III, Chairman of the Issuer’s board of directors. In the letter, Mr. White requested that the Issuer respond to his previous letter of November 24, 2009 and confirm whether the Issuer had considered hiring a strategic advisor and to inform him as to why the Issuer had adopted a stockholder rights plan on January 22, 2010.On August 11, 2010, the Reporting Persons issued a press release regarding their intent to vote for the dissident slate of directors for the board of the Issuer as proposed by the Spencer Capital Opportunity Fund, L.P., Boston Avenue Capital LLC and Heartland Advisors, Inc. at the annual meeting of shareholders to be held on August 23, 2010. The Reporting Persons disclaim any admission that they constitute a “group”, as such term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, with any entity associated with the Issuer as a result of the issuance of the press release or by any other actions. The Reporting Persons intend to review their investment in the Issuer on a continuing basis. Depending on various factors including, without limitation, the Issuer’s financial position and strategic direction, price levels of the Issuer’s stock, conditions in the securities market and general economic and industry conditions, the Reporting Persons may in the future take such actions with respect to their investment in the Issuer as they deem appropriate by selling some or all of their shares of common stock. Item 5.Interest in Securities of the Issuer (a) Amount beneficially owned and percentage of class: John F. White 655,172 shares, representing 3.61% of the Issuer’s common stock James F. Rice 655,172 shares, representing 3.61% of the Issuer’s common stock Kenneth L. Wolfe 655,172 shares, representing 3.61% of the Issuer’s common stock Foster L. Aborn 655,172 shares, representing 3.61% of the Issuer’s common stock Kairos Partners III Limited Partnership 655,172 shares, representing 3.61% of the Issuer’s common stock (b) Voting and disposition powers: Sole power to vote or direct the vote: John F. White 0 shares, representing 0% of the Issuer’s common stock James F. Rice 0 shares, representing 0% of the Issuer’s common stock Kenneth L. Wolfe 0 shares, representing 0% of the Issuer’s common stock Foster L. Aborn 0 shares, representing 0% of the Issuer’s common stock Kairos Partners III Limited Partnership 0 shares, representing 0% of the Issuer’s common stock Shared power to vote or direct the vote: John F. White 655,172 shares, representing 3.61% of the Issuer’s common stock James F. Rice 655,172 shares, representing 3.61% of the Issuer’s common stock Kenneth L. Wolfe 655,172 shares, representing 3.61% of the Issuer’s common stock Foster L. Aborn 655,172 shares, representing 3.61% of the Issuer’s common stock Kairos Partners III Limited Partnership 655,172 shares, representing 3.61% of the Issuer’s common stock Sole power to dispose or direct the disposition: John F. White 0 shares, representing 0% of the Issuer’s common stock James F. Rice 0 shares, representing 0% of the Issuer’s common stock Kenneth L. Wolfe 0 shares, representing 0% of the Issuer’s common stock Foster L. Aborn 0 shares, representing 0% of the Issuer’s common stock Kairos Partners III Limited Partnership 0 shares, representing 0% of the Issuer’s common stock Shared power to dispose or direct the disposition: John F. White 655,172 shares, representing 3.61% of the Issuer’s common stock James F. Rice 655,172 shares, representing 3.61% of the Issuer’s common stock Kenneth L. Wolfe 655,172 shares, representing 3.61% of the Issuer’s common stock Foster L. Aborn 655,172 shares, representing 3.61% of the Issuer’s common stock Kairos Partners III Limited Partnership 655,172 shares, representing 3.61% of the Issuer’s common stock (c)The following is a description of all transactions in shares of common stock of the Issuer by the Reporting Persons indentified in Item 1 of this Schedule 13D effected since August 11, 2010, the date of the last filing of the Schedule 13D Statement. Entity Transaction Date Shares Price/Share Net Proceeds Kairos III*** Open market sale 8/17/2010 200,100 $6.43 Kairos III*** Open market sale 8/18/2010 45,585 $6.41 $ 292,195.00 Kairos III*** Open market sale 8/19/2010 52,200 $6.43 $ 335,390.00 *** Each of John F. White, James F. Rice, Kenneth L. Wolfe and Foster L. Aborn sold their shares of common stock through their ownership of Kairos III. (d)N/A (e)August 17, 2010 Item 7. Material to Be Filed as Exhibits Exhibit A Amended and Restated Joint Filing Agreement, dated as of February 11, 2008, is by and among John F. White, James F. Rice, Kenneth L. Wolfe, Foster L. Aborn and Kairos Partners III Limited Partnership (incorporated by reference from the Schedule 13G/A filed on February 12, 2008) Exhibit B Letter to the Chairman of the Board of Directors dated November 24, 2009 (incorporated by reference from the Schedule 13D filed on November 24, 2009) Exhibit C Letter to the Chairman of the Board of Directors dated February 2, 2010 (incorporated by reference from the Amendment No. 2 to Schedule 13D/A filed on February 4, 2010) Exhibit D Press release issued on August 11, 2010 (incorporated by reference from the Amendment No. 3 to Schedule 13D/A filed on August 11, 2010) CUSIP NO. 688582105 Schedule 13D/A Page4 of 4 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Date:August 26, 2010 JOHN F. WHITE /s/ John F. White John F. White JAMES F. RICE /s/ James F. Rice James F. Rice KENNETH L. WOLFE /s/ Kenneth L. Wolfe Kenneth L. Wolfe FOSTER L. ABORN /s/ Foster L. Aborn Foster L. Aborn KAIROS PARTNERS III LIMITED PARTNERSHIP By: KAIROS III LLC, its General Partner By: KAIROS MASTER GP LLC, its Sole Member By: /s/ John F. White John F. White Voting Member
